DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received April 29, 2021.   Claims 1-3 are cancelled claims.  Claims 4, 7, and 8 were amended. Claims 4-19 are pending.
The rejection of claims 8-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action (mailed January 29, 2021) is withdrawn in view of the amendment received April 29, 2021.
The rejection of claims 4, 6, 8, 9, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0225992 A1) as set forth in the last office action (mailed January 29, 2021) is withdrawn in view of the amendment received April 29, 2021.
The rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0225992) in view of Nakagawa et al. (US 2004/0124766 A1) as set forth in the last office action (mailed January 29, 2021) is withdrawn in view of the amendment received April 29, 2021.
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0225992) in view of Park et al. (US 2013/0069049 A1) as set forth in the last office action (mailed January 29, 2021) is withdrawn in view of the amendment received April 29, 2021.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 contains chemical formulas with unclearly printed heteroatoms.  In some instances especially the O, S and Si heteroatoms are blurry and illegible.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0225992 A1).
Ito et al. discloses organic light-emitting devices including a nitrogen-containing heterocyclic compound according to Formula 2 (see abstract).   More specifically, formula 2 includes formula 2-12 and formula 2-13 (see page 57, par. 287):

    PNG
    media_image1.png
    197
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    201
    425
    media_image2.png
    Greyscale
.
Variables are defined at par. 288-289 and beginning at par. 195 through par. 286.  Especially noted is A21 may be C6 aryl ring (see par. 196) and X21 may be O, S, or C-containing (see Ito claim 1, second column page 388).  
Ito et al. teaches a21 may include zero (see par. 244) or when a21 is 1, 2, or 3 specific L21 groups are shown in par. 241.  Ito et al. teaches R21 groups may include heteroaryl group such as pyrimidobenzofuran or pyrimidobenzothiophene (see par. 254, 256) per instant claim 7 compounds.  Furthermore, the pyrimidobenzofuran or pyrimidobenzothiophene taught by Ito et al. may further include specifically named substituent groups such as phenyl or naphthyl (see par. 257).  Where in formula 2-12 X21 is S, a1 is zero, R21 is pyrimidobenzothiophene and there is a substituent phenyl or naphthyl, the formula 2-12 is the same as instant “1-1-29” or “1-1-31”, respectively.  See also additional pyrimidobenzofuran or pyrimidobenzothiophene containing compounds of instant claim 7 that are met by the definitions of Ito et al. formulas 2-12 and 2-13 as defined.
While not all possible compounds within Ito et al. formulas 2-12 and 2-13 the same as compounds encompassed by instant claim 7 compounds are exemplified in Ito et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as defined by Ito formulas 2-12 and 2-13 and to have arrived at compounds the same as compounds within the instant claims, because Ito teaches formula 2-12 and 2-13 compounds as defined as suitable for forming functional compounds for 
Regarding the device claims, the formula 2 material is in a device in an electron transport region (see Ito claim 1, page 388, left column).  Also, the formula 2 material may be part of an Ito “buffer” layer (see Ito claim 19).  
The device may include an electron injecting layer on the cathode to facilitate electron injection from the second electrode (see par. 305, 309) and is considered to “improve” performance of a device compared to a device without an injection layer.
Ito et al. does not appear to teach an example device embodiment with compounds as discussed above (formula 2-12 and 2-13 compounds) selected for forming a device example; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device with an Ito formula 2 compound the same as a compound within instant claim 7, because Ito et al. teaches the formula 2 compounds for a functional layer of a device structure for light emission.  One would expect to achieve a device according to Ito and also meeting the requirements of the instant claims with a predictable result and a reasonable expectation of success. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0225992) in view of Park et al. (US 2013/0069049 A1).
Ito et al. is relied upon as set forth above for the rejection of claim 7.
Regarding claim 19, a full color display is taught by Ito et al. (see par. 109), but Ito et al. is silent with regard to specifically teaching the device is part of a display including a control unit.  In analogous art, Park et al. teaches a light emitting device element may be used as part of .

Allowable Subject Matter
Claims 4-6, 8-16, and 18 are allowed.  
Regarding claims 5, 16 and 18, the declaration received January 19, 2021 demonstrates unexpectedly improved results of efficiency and lifetime when arylamino substituent groups are include on a heterocyclic core versus either unsubstitution or phenyl substitution on the same heterocyclic core as shown in the comparative compounds A, B, C, D and E.  Applicant’s remarks filed January 19, 2021 on pages 31-34 further discuss the findings presented in the declaration.
Regarding claims 4, 6, and 8-15, the closest prior art, Ito et al. US 2016/0225992, fails to teach or to render obvious compounds the same as instant formula 4 or formula 5 comprising the specifically required “Z”-containing moiety groups as recited in independent claim 4.

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive. 
In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)
Furthermore, the office notes MPEP states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786